234 F.2d 664
COMMISSIONER OF INTERNAL REVENUEv.DENVER AND RIO GRANDE WESTERN RAILROAD COMPANY (as transferee).
No. 5384.
United States Court of Appeals Tenth Circuit.
May 22, 1956.

Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, and Harry Marselli, Attorneys, Department of Justice, Washington, D.C., and John Potts, Barnes, Chief, Internal Revenue Service, Washington, D.C., for petitioner.
Stanley Worth and Jules G. Korner III, Washington, D.C., for respondent.
Before BRATTON, Chief Judge, and HUXMAN, Circuit Judge.
PER CURIAM.


1
Dismissed pursuant to stipulation of the parties.  24 T.C. 709.